By statute, the custody of the person and the control and management of the property and affairs of an incompetent person and the use and disposition of his property are exclusively vested in the Supreme Court whose jurisdiction must beexercised by means of a committee appointed according to procedure provided in the Civil Practice Act (Civ. Prac. Act, §§ 1356-1358). There may be no interference with or disposition of his property until such jurisdiction is exercised and a committee appointed whose proceedings are subject continuously to proper and orderly supervision of the court (Matter of Schneider,234 App. Div. 722; Matter of Rinn, *Page 119 242 A D 523; Finch v. Goldstein, 245 N.Y. 300; Matter ofFrank, 283 N.Y. 106). The order of Special Term authorizing a committee to designate the Superintendent of Buffalo State Hospital to receive the property of the incompetent and for the discharge of the committee and his bond from liability upon making such designation was without authority of law.
The order should be affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Order affirmed.